   Case 1:05-cr-00060-NGG Document 1455 Filed 05/21/19 Page 1 of 2 PageID #: 18754




                                       Joel S. Cohen, PC
                                    35 Worth Street, 3 Floor
                                                    rd


                                     New York, NY 10013
                                      TEL: 212-571-8899
                                     FAX: 212-571-9557
                                    MOBILE: 914-500-7398
                                   EMAIL: jcesq99@gmail.com

General Counsel
International Police Association
Region 2 – New York




                                                                     May 21, 2019
By email
Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza
Brooklyn, NY 11201

Re: United States. V. Thomas J. Lee
    Docket No 1:05-cr-00060-NGG-4

Dear Judge Garaufis:

I ask respectfully that Your Honor allow Mr. Lee to obtain a copy of the May 17
sentencing minutes in this matter, which you placed Under Seal. I’ve discussed this   Commented [JC1]:
application with AUSA Amy Busa who has graciously consented.                          Commented [JC2R1]:


Thank you for considering this application.


                                                         Very truly yours,

                                                         /S

                                                         Joel S. Cohen (JC6998)
 Case 1:05-cr-00060-NGG Document 1455 Filed 05/21/19 Page 2 of 2 PageID #: 18755




cc: AUSA Amy Busa
